UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

JEROME JULIUS BROWN,
Plaintiff, DECISION AND ORDER

1:18-CV-00799 EAW
Vv.

ANNIE DALTON, et al.,

Defendants.

 

BACKGROUND

Plaintiff Jerome Julius Brown (“Plaintiff”) filed this breach of contract action
against Defendants on July 20, 2018. (Dkt. 1). On July 25, 2018, the Clerk of Court mailed
a Pro Se packet to Plaintiff, but on August 9, 2018, that mailing was returned as
undeliverable. (Dkt. 2). The Clerk’s Office then re-mailed the Pro Se packet to Plaintiff,
at Plaintiff's request, after confirming that his address of record was correct. On August
30, 2018, Plaintiff filed two incomplete waiver forms for the service of the Summons, an
incomplete consent to Magistrate Judge jurisdiction form, and an unmarked attorney
sponsoring affidavit form. (Dkt. 3). Plaintiff also filed a CM/ECF registration form the
same day. (Dkt. 4). Neither waiver of service form was executed by any defendant named

in this action.
On December 28, 2018, the Court issued an Order to Show Cause requiring that, by
January 25, 2018, Plaintiff show cause in writing why this case should not be dismissed
for failure to serve Defendants within 90 days of the filing of his Complaint. (Dkt. 5). On
February 6, 2019, Plaintiff filed a motion requesting the Court to relieve him from having
to serve the Summons. (Dkt. 6). Plaintiff appears to suggest that he makes this request
because his mailings were returned as undeliverable, although that is not entirely clear from
his submission. (See id. at 1). Indeed, Plaintiff has not submitted any sworn averments
nor has he demonstrated that he has made any attempt to serve Defendants or explained
why he was unable to do so within 90 days of filing his Complaint. Instead, Plaintiff merely
submits incomplete and unexecuted waiver of service forms, a consent to Magistrate Judge
jurisdiction form, and a Clerk’s Certification of a Judgment to be Registered in Another
District form along with his motion. (/d. at 2-5).

DISCUSSION

“Federal Rule of Civil Procedure 4(m) governs both (1) the dismissal of actions for
untimely service of process and (2) extensions of the time in which service may be
effected.” Zapata v. City of New York, 502 F.3d 192, 195 (2d Cir. 2007). Pursuant to Fed.
R. Civ. P. 4(m), “[i]fa defendant is not served within 90 days after the complaint is filed,
the court—on motion or on its own after notice to the plaintiff—must dismiss the action
without prejudice against that defendant or order that service be made within a specified

time.” “[A] party must be given notice and an opportunity to show cause as to why the

- i
action should not be dismissed before a court sua sponte dismisses a complaint for failure
to serve, pursuant to Rule 4(m) of the Federal Rules of Civil Procedure.” Charles v. County
of Nassau, 116 F. Supp. 3d 107, 113 n.7 (E.D.N.Y. 2015) (citing Meilleur v. Strong, 682
F.3d 56, 61 (2d Cir. 2012)); see Dicks v. Chow, 382 F. App’x 28, 30 (2d Cir. 2010)
(affirming sua sponte dismissal for failure to serve where “the claim was dismissed over a
year after the filing of the amended complaint, the court provided notice that the unserved
defendants would be dismissed, and [the plaintiff] has never asserted any good cause for
his failure to effect service”).

“Good cause is generally found only in exceptional circumstances where the
plaintiff's failure to serve process in a timely manner was the result of circumstances
beyond his control.” Salim v. County of Erie, No. 15-CV-418A(SR), 2018 WL 7133268,
at *6 (W.D.N.Y. Dec. 19, 2018) (citing Jordan v. Forfeiture Support Assocs., 928 F. Supp.
2d 588, 597 (E.D.N.Y. 2013)), report and recommendation adopted, 2019 WL 330762
(W.D.N.Y. Jan. 25, 2019). “[A] plaintiff's pro se status is no excuse for failure to serve
the defendant properly and does not automatically amount to good cause for failure to serve
within the time allotted by Rule 4(m). .. .” Jordan, 928 F. Supp. 2d at 598; see Smalls v.
City of New York, No. 15-CV-3017 (RRM) (RLM), 2019 WL 1243823, at *4 (E.D.N.Y.
Mar. 18, 2019) (“[W]ith respect to pro se plaintiffs, neither mistake nor plain ignorance

constitutes good cause.”); Cassano v. Altshuler, 186 F. Supp. 3d 318, 322 (S.D.N.Y. 2016)
(“[[]gnorance or confusion, even in the case of a pro se plaintiff, do not constitute good
cause.”’).

Plaintiff has failed to demonstrate good cause warranting an extension of time to
effect adequate service. Outside Plaintiff's cursory and unsworn statement that his
mailings were returned undeliverable (see Dkt. 6 at 1),' Plaintiff has submitted no evidence
of any attempt to effectuate service process upon Defendants, see also Astoria Gen.
Contracting Corp. v. Office of the Comptroller of the City of N.Y., No. 15 CIV. 1782
(NRB), 2016 WL 3144059, at *2 (S.D.N.Y. Apr. 12, 2016) (finding no good cause where

“the only evidence concerning plaintiffs’ single attempt at service establishes that it was

 

The Court’s Order to Show Cause required Plaintiff to respond “in writing through

a sworn affidavit his intention to continue to pursue this action and the reason(s) that the
Court should not dismiss the case for failure to serve Defendants in accordance with the
Federal Rules of Civil Procedure.” (Dkt. 5 at 3 (emphasis added)). Although Plaintiff has
provided a written response, which he labels a “sworn affidavit” (Dkt. 6 at 1), this
submission is neither sworn under oath nor is it declared under penalty of perjury pursuant
to 28 U.S.C. § 1746, see 28 U.S.C. § 1746 (providing that an “unsworn declaration” may
have “like force and effect” of a “sworn declaration” where it is, among other things,
declared “as true under penalty of perjury”); Jn re World Trade Ctr. Disaster Site Litig.,
722 F.3d 483, 488 (2d Cir. 2013) (“We hold that 28 U.S.C. § 1746 required that a
certification of the truth of a matter be expressly made under penalty of perjury. Any other
result would be contrary to the plain language of the statute and the objective sought to be
advanced by it.” (emphasis added)). Plaintiff was also advised that his “[f]ailure to comply
with [the Court’s Order to Show Cause] will result in the dismissal of this action.” (Dkt. 5
at 3). Although Plaintiff has failed to file a sworn affidavit as directed by the Court’s
December 28, 2018, Order to Show Cause, see Anghel v. N.Y. State Dep’t of Educ., No.
15-CV-5914 (SJF) (SIL), 2016 WL 183540, at *3 (E.D.N.Y. Jan. 14, 2016) (determining
that the plaintiffs failure “to file an affidavit in accordance with” the court’s order to show
cause warranted dismissal with prejudice pursuant to Fed. R. Civ. P. 41(b)), in light of
Plaintiff's pro se status, the Court considers Plaintiff's response to be adequate.
-4-
wholly inadequate”). Instead of demonstrating his diligent efforts to serve Defendants,
Plaintiff merely requests that the requirement for service be waived—and does so by
submitting incomplete waiver of service forms, unexecuted by any named defendant to this
action. (See Dkt. 6 at 2-3). As the Court stated in its December 28, 2018, Order to Show
Cause, Plaintiff's incomplete waiver of service forms do not constitute a waiver of service
by Defendants and do not relieve Plaintiff of his responsibility to serve Defendants in
accordance with the Federal Rules of Civil Procedure. See Weaver v. State of New York, 7
F, Supp. 2d 234, 236 (W.D.N.Y. 1998) (“Federal Rule 4(d) allows a plaintiff to request
that a defendant waive service of . . . the summons. However, to comply with 4(d), the
plaintiff must mail the complaint to the defendant along with a notice of the
commencement of the action and a request for waiver of service, in the form required. Of
course, the defendant must then actually waive service in order for the plaintiff to be
relieved of having to serve the summons.” (emphasis added)); see generally Rodriguez v.
Lahar, No. 15-CV-3446 (CS), 2016 WL 5376217, at *3 (S.D.N.Y. Sept. 26, 2016)
(“Although [the p]laintiff's complaint must be construed liberally because he is pro se,
‘pro se litigants generally are required to inform themselves regarding procedural rules and
to comply with them.’” (quoting Caidor v. Onondaga County, 517 F.3d 601, 605 (2d Cir.
2008))).

Moreover, “the four factors used to determine whether to grant a discretionary

extension, do not weigh in favor of granting an extension.” Jones v. Westchester County,

-5-
No. 14-CV-9803 (KMK), 2018 WL 6726554, at *7 (S.D.N.Y. Dec. 21, 2018) (citation
omitted).

In deciding whether to grant a discretionary enlargement of the service

period, courts consider: (1) whether the applicable statute of limitations

would bar the refiled action; (2) whether the defendant had actual notice of

the claims asserted in the complaint; (3) whether the defendant had attempted

to conceal the defect in service; and (4) whether the defendant would be

prejudiced by the granting of plaintiffs request for relief from the constraints

of the time for service.

Salim, 2018 WL 7133268, at *6 (citing Soos v. Niagara County, 195 F. Supp. 3d 458, 467
(W.D.N.Y. 2016)). “To obtain a discretionary extension absent a showing of good cause,
‘the plaintiff must ordinarily advance some colorable excuse for neglect.’” Cassano, 186
F, Supp. 3d at 323 (quoting Zapata, 502 F.3d at 198). The Second Circuit “has indicated
that [it] will not disturb a district court’s dismissal for untimely service absent a plaintiffs
showing of a colorable excuse for his neglect.” Mares v. United States, 627 F. App’x 21,
24 (2d Cir. 2015).

The basis for Plaintiff's purported breach of contract claim is not entirely clear from
the allegations in his Complaint. (Dkt. 1 at 6). As such, the Court is unable to determine
whether the applicable statute of limitations would bar Plaintiff's cause of action based
upon any alleged wrongful conduct taking place in November 2017. (See id).

Nonetheless, there is no indication that Defendants were ever made aware of this lawsuit

or that they engaged in any efforts to hide the service defects. Accordingly, at least two of
the four factors weigh against granting a discretionary extension of time to serve the
Summons and Complaint.

Although there would likely be little if any prejudice to Defendants if the Court
granted Plaintiff an extension of time to effect service, “a lack of prejudice to defendants
is not dispositive.” George v. Prof’l Disposables Int’l, Inc., 221 F. Supp. 3d 428, 448
(S.D.N.Y. 2016). This observation is particularly true here, where Plaintiff has provided
no colorable excuse for his neglect. See Vaher v. Town of Orangetown, N.Y., 916 F. Supp.
2d 404, 421 (S.D.N.Y. 2013) (rejecting the plaintiff's request for an extension of time to
effect service where the plaintiff “has not only failed to even attempt to show good cause
for his failure to serve the Amended Complaint on the unserved Defendants, he has also
offered no explanation whatsoever for his neglect—even one falling short of good cause”).
Even crediting Plaintiff's unsworn statement that any attempted service was returned as
undeliverable, he has provided no explanation to dispel the conclusion that this defect was
a result of his own ignorance or confusion. This case has been pending for ten months, and
yet Plaintiff has not submitted any evidence demonstrating that he even attempted to
effectuate service, and he has never sought an extension of time to do so. See Bogle-
Assegai v. Connecticut, 470 F.3d 498, 508 (2d Cir. 2006) (affirming dismissal of unserved
defendants where the plaintiff put forth no excuse for her neglect, and she “never attempted
to remedy the defect by asking the district court to extend her time to effect personal

service”); Wan v. United States Postal Serv., No. 17-CV-1560(KAM)(LB), 2018 WL

« Tx
1785485, at *4 (E.D.N.Y. Apr. 13, 2018) (finding that “dismissal without prejudice under
Rule 4(m)” was proper where the plaintiff “did not serve defendant with the summons and
complaint, did not seek an extension of time to serve process, nor show good cause for his
failure to serve”); Cassano, 186 F. Supp. 3d at 323-24 (declining to grant a discretionary
extension “even in light of the possible prejudice to [the p]laintiffs, [because] the length of
their delay and their lack of a justifiable excuse for failing to properly serve [the
djefendants warrant dismissal of the Amended Complaint’); see also Carl v. City of
Yonkers, No. 04 CIV. 7031 (SCR), 2008 WL 5272722, at *7 (S.D.N.Y. Dec. 18, 2008)
(“And most egregiously, .. . plaintiff here never effected proper service on the
defendants. .. .”), aff'd, 348 F. App’x 599 (2d Cir. 2009).

Because Plaintiff has not even set forth a colorable excuse for his failure to timely
effect service process, let alone good cause for an extension of time to remedy this defect,
“no weighing of the prejudices between the . . . parties can ignore that the situation is the
result of the plaintiff's neglect.” Zapata, 502 F.3d at 198. In other words, even though
Plaintiff's sparse allegations and cursory response to the Court’s Order to Show Cause
make it difficult to determine whether the balance of hardships favors Plaintiff, even
assuming that it does “a district court may still decline to excuse a failure to timely serve
the summons and complaint where the plaintiff fails to advance some colorable excuse for
neglect.” Vaher, 916 F. Supp. 2d at 421 (emphasis added). As one district court aptly

stated, “[t]hough leniency may sometimes be appropriate for those who have in good faith

ws Bis
attempted timely service, to afford it to litigants who have failed to make even the most
basic efforts would turn Rule 4(m) into a toothless tiger.” George, 221 F. Supp. 3d at 448.

In sum, the Court finds that Plaintiff has failed to properly serve Defendants or to
make any meaningful effort to do so. The Court further finds that Plaintiffs time to
effectuate service has expired, that Plaintiff has not sought or received an extension, and
that a swa sponte extension of that time is not warranted, inasmuch as Plaintiff has failed
to offer any colorable excuse for his neglect in serving.

Therefore, Plaintiff's request that the Court absolve him of his service obligations
is denied.

CONCLUSION

For the foregoing reasons, Plaintiffs motion for an order relieving him of his
obligation to effect timely and proper service (Dkt. 6) is denied and the case is dismissed
without prejudice. The Clerk of Court is directed to close this case.

SO ORDERED.

 

Dated: May 20, 2019
Rochester, New York
